LOGUE, J.
The appellant’s notice of appeal was filed in the trial court on July 12, 2016, more than thirty days after June 10, 2016, which is the date the order on appeal was rendered. The notice of appeal was therefore untimely and this court lacks jurisdiction. See Medley Plaza, Inc. v. The Rama Fund, LLC, 196 So.3d 512 (Fla. 3d DCA 2016) (“Unlike some rules that require a party to act within a specified time of service, Rule 9.110(b) requires a notice of appeal from a final order be filed within thirty days of the rendition of the order being appealed.”).
Dismissed.